                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


---------------------------------------------x
                                             :
JERRELL COOK                                 :        3:19 CV 1982 (MPS)
Plaintiff                                    :
                                             :
v.                                           :
                                             :
PHILLIPS ET AL                               :        DATE: FEBRUARY 12, 2020
Defendants                                   :
---------------------------------------------x

                 RULING ON INITIAL REVIEW UNDER 28 U.S.C. § 1915A

        On December 18, 2019, the plaintiff Jerrell Cook, pro se, commenced this civil rights

action pursuant to 42 U.S.C. § 1983, against Stamford Police Officers Derocco, Leachan,

Jentz and Garay, as well as Sergeant Phillips, alleging that they used excessive force during

their arrest of the plaintiff on January 8, 2019. (Doc. No. 1). On January 27, 2020, the

plaintiff filed a Motion for Leave to Proceed In Forma Pauperis. (Doc. No. 6). On January

30, 2020, United States Magistrate Judge William I. Garfinkel granted the plaintiff’s motion.

(Doc. No. 7). That same day, United States District Judge Michael P. Shea referred this

matter to the undersigned for initial review under 28 U.S.C. § 1915A. (Doc. Nos. 8, 10).

I.      LEGAL STANDARD

        Section 1915 provides, in relevant part:

        [A]ny court of the United States may authorize the commencement of any
        suit . . . without prepayment of fees or security therefor, by a person who
        submits an affidavit that includes a statement of all assets such [person]
        possess that the person is unable to pay such fees or give security therefor.


                                                 1
28 U.S.C. § 1915(a)(1). The same statute that authorizes the Court to grant in forma pauperis

status to a plaintiff also contains a provision that protects against the abuse of this privilege.

Subsection (e) provides that the Court “shall dismiss the case at any time if the court

determines that . . . the action . . . (i) is frivolous or malicious; (ii) fails to state a claim upon

which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B).

        Under 28 U.S.C. § 1915A, “The court shall review, before docketing, if feasible or,

in any event, as soon as practicable after docketing, a complaint in a civil action in which a

prisoner seeks redress from a governmental entity or officer or employee of a governmental

entity.” Id., § 1915A(a). “On review, the court shall identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint -- (1) is frivolous, malicious,

or fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from

a defendant who is immune from such relief.” Id., § 1915A(b).

        Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” FED. R.

CIV. P. 8(a)(2). The purpose of the minimum pleading standards set forth in Rule 8 is to

provide the defendant “fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Wynder v. McMahon, 360 F.3d

73, 79 (2d Cir. 2004); see also Swierkiewicz v. Sorema, S.A., 534 U.S. 506, 512 (2002).

Though detailed allegations are not required, the plaintiff’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level”; a plaintiff must plead “enough


                                                  2
facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. A claim

is facially plausible if “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Complaints filed by pro se plaintiffs, however, “must be

construed liberally and interpreted to raise the strongest arguments that they suggest.” Sykes

v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks omitted)).

        Judge Garfinkel granted the plaintiff in forma pauperis status on January 30, 2020.

This Court moves to the second step of the process and reviews the merits of the Complaint.

See 28 U.S.C. §§ 1915(e)(2) and 1915A(a). For the reasons set forth below, the Court

recommends that the claim for discrimination in violation of the Fourteenth Amendment be

dismissed without prejudice as to all of the defendants, and that the remaining claims of

excessive force and unreasonable search and seizure, in violation of the Fourth Amendment,

and of common law assault and battery be allowed to proceed against Defendants Derocco,

Leachan and Phillips. As to the claims against the defendants in their official capacities, and

the claims against Defendants Jentz and Garay in their individual capacities, the Court

recommends dismissal without prejudice.

II.     MERITS OF THE COMPLAINT

        The Complaint alleges that, on January 8, 2019, Stamford Police Sergeant Phillips

and Officers Derocco, Leachan, Jentz and Garay “ran up on the plaintiff from behind” as he

was “walking towards a friend’s home.” (Compl. § IV, ¶¶ 1-2). The plaintiff alleges that



                                                3
Defendant Derocco put the plaintiff in a choke hold that obstructed his breathing and caused

him to “gasp for air.” (Id. § IV, ¶ 3). He also states that Defendant Phillips simultaneously

punched him multiple times, “trying to get [him] to open his mouth,” and Defendant

Leachan, without wearing gloves, gripped his jaw and forced his right hand inside the

plaintiff’s mouth. (Id. § IV, ¶¶ 4-6). The plaintiff claims that that he passed out due to

difficulty breathing. (Id. § IV, ¶ 7). When he “awoke, Defendant Leachan’s right hand was

still inside [the] plaintiff’s mouth, while Defendant Phillips was still punching [him] with

excessive force, and [he was] still in a chokehold by Defendant Derocco.” (Id. § IV, ¶ 8).

Immediately after the assault, the plaintiff opened his mouth to show the officers he had

nothing inside his mouth. (Id. § IV, ¶ 9). “A lot of blood came out from inside [the]

[p]laintiff’s mouth.” (Id. § IV, ¶ 10). Officer J. Bloomberg arrived and transported the

plaintiff to the Stamford Police Department. (Id. § IV, ¶¶ 11-12). Several hours later, after

complaining of pain, and requesting to see a doctor, the police brought the plaintiff to the

emergency room where a physician treated his injuries. (Id. § IV, ¶¶ 13-14). The examining

physician determined that the plaintiff had not ingested any drugs and that he had suffered

lip abrasions and a “vasovagal syncope” (a sudden drop in heart rate and blood pressure

leading to fainting) 1 from the arrest. (Id. § IV, ¶¶ 15-16).




1
    Vasovagal syncope, MAYO CLINIC, https://www.mayoclinic.org/diseases-conditions/vasovagal-
syncope/symptoms-causes/syc-20350527?page=0&citems=10 (last visited Feb. 12, 2020).


                                                4
       A.      Equal Protection Claim

        To the extent the plaintiff alleges a cause of action for discrimination in violation of

his rights under the Equal Protection Clause of the Fourteenth Amendment, the Court must

recommend dismissal without prejudice. In order to present a claim of discrimination

cognizable under the Equal Protection Clause, a plaintiff must demonstrate that, “compared

with others similarly situated,” he was “selectively treated” and that “such selective treatment

was based on impermissible considerations such as race.” LaTrieste Rest. & Cabaret v. Vill.

of Portchester, 40 F.3d 587, 590 (2d Cir. 1994). Though the Complaint states that all of the

defendants are white, (see Compl. § IV, § 17), and that “[b]lack people have died because of

white law enforcement choking them to death,” (Id. § IV, ¶ 18), the plaintiff has not alleged

that the officers intentionally treated him differently than similarly situated individuals, nor

that any differential treatment was based on an impermissible considerable, such as race.

When the complaint fails to comply with the pleading requirements set forth in Rule 8,

dismissal is appropriate, but under such circumstances, the court “should generally give the

plaintiff leave to amend.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (citations

omitted). The Court need not grant leave to amend, however, when amendment would be

“futile.” Cuoco v. Moritusugu, 222 F.3d 99, 112 (2d Cir. 2000). Because the Court cannot

say that, in this case, any attempt to amend the Complaint would be futile, this claim should

be dismissed without prejudice.




                                               5
         B.       Fourth Amendment Excessive Force and State Law Assault and Battery
                  Claims

         In this Court’s view, the plaintiff has stated plausible causes of action for excessive

force in violation of the Fourth Amendment, as well as the torts of assault and battery. “A

police officer’s use of force is excessive if it was objectively unreasonable in light of the

circumstances that existed at the time.” Vializ v. Crespo, No. 12-CV-724 (RNC), 2012 WL

6597465, at *2 (D. Conn. Dec. 18, 2012). Here, the Complaint alleges that Defendant

Derocco put the plaintiff in a choke hold, causing him to have difficulty breathing and to

pass out. He also alleges that Defendant Phillips punched him multiple times and that

Defendant Leachan grabbed his jaw and forced his hand inside his mouth. Crediting the

allegations and construing them liberally in favor of the plaintiff, see Sykes, 723 at 403, the

Court finds that the allegations could support a claim that objectively unreasonable and

excessive force was used. 2

         C.       Fourth Amendment Unlawful Search and Seizure Claim

         The Court finds that the plaintiff has stated a plausible cause of action for

unreasonable search and seizure in violation of the Fourth Amendment. As noted above, a

complaint “must contain . . . a short and plain statement of the claim showing that the pleader


2
  The plaintiff also includes “strangulation” in the section of the Complaint labeled “Claims for Relief.” In
Connecticut, strangulation is a criminal offense. See General Statutes §§ 53a-64aa, 53a-64bb, 53a-64cc. To the
extent the plaintiff alleges a cause of action under these statutes, such a claim must be dismissed. See Cent.
Bank of Denver v. First Interstate Bank of Denver, 511 U.S. 164, 190 (1994) (refusing to infer a private right
of action from a “bare criminal statute”). Further, there is no independent civil cause of action for strangulation.
See Restatement (Second) of Torts §§ 13-34 (listing intentional torts, addressing the interest in freedom from
harmful and offensive bodily contact and not including an independent tort of strangulation). Rather, the claims
for excessive force, assault and battery encompass any alleged physical assault that included strangulation. See,
e.g., Wells v. Yale University, No. 10-CV-2000(HBF), 2013 WL 6511694 (D. Conn. Dec. 12, 2013).


                                                         6
is entitled to relief[.]” FED. R. CIV. P. 8(a)(2). The plaintiff must “disclose sufficient

information to permit the defendant ‘to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery.’” Kittay v.

Kornstein, 230 F.3d 531, 541 (2d Cir. 2000) (quoting Ricciuti v. New York City Transit Auth.,

941 F.2d 119, 123 (2d Cir. 1991)). The Complaint in this case detailed the circumstances

surrounding the January 8, 2019 arrest of the plaintiff by Stamford police officers. In the

Complaint, the plaintiff alleges that the officers were trying to get him to open his mouth,

that he told the officers he did not have anything inside his mouth, that the physician he saw

after his arrest determined that the plaintiff had not ingested any drugs, and that he did not

“try to swallow drugs.” (Comp. § IV, ¶¶ 5, 6, 9, 15, 19). These facts—combined with the

plaintiff’s claim that the “unlawful search and seizure” violated his constitutional rights—

are sufficient to put the defendants on notice of the claim asserted against them. Thus, though

the Complaint could be more detailed as to this cause of action, construing the pro se

plaintiff’s allegations liberally, see Sykes, 723 at 403, the Court recommends that the

unreasonable search and seizure in violation of the Fourth Amendment be allowed to

proceed.

       D.      Official Capacity Claims Against All Defendants and Individual Capacity
               Claims Against Defendants Jentz and Garay

       The Complaint asserts claims against the defendants in their individual and official

capacities. Because the plaintiff has not alleged facts suggesting the existence of a municipal

policy or custom, the undersigned recommends dismissal of the claims against the defendants

in their official capacities. See Hafer v. Melo, 502 U.S. 21, 25 (1991) (holding that a claim


                                              7
against a municipal official in his official capacity is considered to be a claim against the

municipality); City of Canton v. Harris, 489 U.S. 378, 385 (1989) (requiring “a direct causal

link between a municipal policy or custom and the alleged constitutional deprivation” before

municipal liability); see also Monell v. New York City Dept. of Social Services, 436 U.S. 658

(1978). Moreover, because the Complaint contains no specific allegations of misconduct

against Defendants Jentz and Garay, the Court recommends dismissal of the claims brought

against them as well. See Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir. 2013)

(holding that, to establish a defendant’s individual liability in a suit brought under Section

1983, a plaintiff must “show, inter alia, the defendant’s personal involvement in the alleged

constitutional deprivation.”). Nevertheless, because the Court cannot find that amendment of

these claims would be futile, these claims are dismissed without prejudice. See Simmons, 49

F.3d at 86-87; Cuoco, 222 F.3d at 112.

III.   CONCLUSION

       For the reasons stated above, the Court recommends that the claim for discrimination

in violation of the Fourteenth Amendment be dismissed as to all defendants without prejudice

and that the remaining claims of excessive force and unreasonable search and seizure in

violation of the Fourth Amendment, and common law assault and battery, be allowed to

proceed against Defendants Derocco, Leachan and Phillips. The Court also recommends that

the claims against all of the defendants in their official capacities and the claims against

Defendants Jentz and Garay in their individual capacities be dismissed without prejudice. If

the plaintiff wishes to pursue his discrimination claim, his claims against the defendants in



                                              8
their official capacities, or his claims against Defendants Jentz and Garay in their individual

capacities, he must file an amended complaint on or before March 4, 2020.

       This is a recommended ruling. See Fed. R. Civ. P. 72(b)(1). Any objections to this

recommended ruling must be filed with the Clerk of the Court within fourteen (14) days after

filing of such order. See D. Conn. L. Civ. R. 72.2(a). Any party receiving notice or an order

or recommended ruling from the Clerk by mail shall have five (5) additional days to file any

objection. See D. Conn. L. Civ. R. 72.2(a). Failure to file a timely objection will preclude

appellate review. See 28 U.S.C. §636(b)(1); Rules 6(a) & 72 of the Federal Rules of Civil

Procedure; D. Conn. L. Civ. R. 72.2; Impala v. United States Dept. of Justice, 670 F. App’x

32 (2d Cir. 2016) (summary order) (holding that failure to file timely objection to Magistrate

Judge’s recommended ruling will preclude further appeal to Second Circuit); Small v.

Secretary of H.H.S., 892 F.2d 15 (2d Cir. 1989) (per curiam).

       Dated at New Haven, this 12th day of February, 2020.

                                              _/s/ Robert M. Spector, USMJ_____
                                              Robert M. Spector
                                              United States Magistrate Judge




                                              9
